     Case 2:20-cv-02062-CJC-JPR Document 15 Filed 04/29/20 Page 1 of 5 Page ID #:192




                                                                  JS-6
 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
                                     )
11
      AURORA RAYA,                   ) Case No.: CV 20-02062-CJC (JPRx)
                                     )
12                                   )
                Plaintiff,           )
13                                   )
          v.                         )
14                                   ) ORDER GRANTING PLAINTIFF’S
                                     ) MOTION TO REMAND [Dkt. 7]
15
      FCA US, LLC; I10 CHRYSLER JEEP )
                                     )
16    DODGE RAM; and DOES 1–10,      )
                                     )
17                                   )
                Defendants.          )
18                                   )
                                     )
19

20
      I. INTRODUCTION
21

22
            In January 2020, Plaintiff Aurora Raya filed this breach of warranty action in Los
23
      Angeles County Superior Court against Defendants FCA US, LLC (“FCA”) and I-10
24
      Chrysler Jeep Dodge Ram (“I-10 Chrysler”). (Dkt. 1-3 [Complaint, hereinafter
25
      “Compl.”].) FCA removed to this Court. (Dkt. 1 [Notice of Removal, hereinafter
26
      “NOR”].) Before the Court is Plaintiff’s motion to remand. (Dkt. 7; Dkt. 7-1
27
      [hereinafter “Mot.”].) For the following reasons, that motion is GRANTED.
28


                                                 -1-
     Case 2:20-cv-02062-CJC-JPR Document 15 Filed 04/29/20 Page 2 of 5 Page ID #:193




 1    II. BACKGROUND
 2

 3          The complaint alleges the following facts. FCA manufactures and distributes
 4    motor vehicles. (Compl. ¶ 4.) I-10 Chrysler sells motor vehicles in Riverside County,
 5    California. (Id. ¶ 5.) Although not alleged in the complaint, Plaintiff now asserts that I-
 6    10 Chrysler is an authorized dealership for FCA. (Compare Mot. at 3 with Compl. ¶ 5.)
 7    In May 2018, Plaintiff leased a 2019 Jeep Cherokee (the “vehicle”) manufactured and
 8    distributed by FCA. (Compl. ¶ 8.) In the complaint, Plaintiff does not specify whether
 9    she leased the vehicle from I-10 Chrysler, but alleges that she leased it “from a person or
10    entity engaged in the business of manufacturing, distributing, or selling consumer goods
11    at retail.” (Id.) The vehicle was covered by an express written warranty for 3 years or
12    36,000 miles, as well as a 5-year powertrain warranty. (Id. ¶ 9.)
13

14          During the warranty period, the vehicle developed various defects, including
15    problems with the electrical system or “PowerNet.” (Id. ¶ 10.) FCA allegedly knew
16    about the PowerNet defect, but failed to disclose it to Plaintiff. (Id. ¶¶ 23–122.)
17    According to the complaint, FCA and I-10 Chrysler “have been unable to service or
18    repair the Vehicle to conform to the applicable express warranties after a reasonable
19    number of opportunities.” (Id. ¶ 124.) The complaint does not specify whether Plaintiff
20    brought the vehicle to I-10 Chrysler for repairs. (See id.)
21

22          Based on these allegations, Plaintiff asserts six state law causes of action for
23    (1) violation of California Civil Code § 1793.2(d); (2) violation of California Civil Code
24    § 1793.2(b); (3) violation of California Civil Code § 1793.2(a)(3); (4) breach of express
25    written warranty; (5) breach of the implied warranty of merchantability; and
26    (6) fraudulent inducement. (Id. ¶¶ 123–63.) Plaintiff asserts the implied warranty claim
27    against both FCA and I-10 Chrysler. (Id. at 26.) The remaining five claims are asserted
28    only against FCA. (Id. ¶¶ 123–63.)

                                                   -2-
     Case 2:20-cv-02062-CJC-JPR Document 15 Filed 04/29/20 Page 3 of 5 Page ID #:194




 1          For the purposes of diversity jurisdiction, Plaintiff is a California citizen. (Id. ¶ 2.)
 2    FCA claims to be a Delaware Corporation with its principal place of business in
 3    Michigan. (NOR ¶ 22.) I-10 Chrysler is allegedly a California business entity with its
 4    principal place of business in California. (Compl. ¶ 5.) On March 2, 2020, FCA
 5    removed the action to this Court, invoking diversity jurisdiction. (NOR.)
 6

 7          On April 8, 2020, the Court ordered Plaintiff to submit supplemental briefing on
 8    the instant motion to remand. (Dkt. 13.) Specifically, the Court instructed Plaintiff to
 9    resolve several ambiguities in her complaint, namely whether Plaintiff contends that I-10
10    Chrysler leased her the allegedly defective vehicle and/or that I-10 Chrysler made repairs
11    to the allegedly defective vehicle. (Id.) In her supplemental briefing, Plaintiff answered
12    both questions in the affirmative. (Dkt. 14 [hereinafter “Supp. Br.”] at 2–3.) Plaintiff
13    intends to amend to her complaint to allege that she leased the vehicle from I-10 Chrysler
14    and brought it to I-10 Chrysler for repairs. (Id.) Plaintiff has also submitted evidence to
15    support these allegations. (See Dkt. 14-1–14-2.) The Court offered FCA the opportunity
16    to submit a supplemental reply brief, but it did not do so. (See Dkt. 13.)
17

18    III. LEGAL STANDARD
19

20          A defendant may remove a civil action filed in state court to a federal district court
21    if the federal court would have had original jurisdiction over it. 28 U.S.C. § 1441.
22    Federal courts have diversity jurisdiction over cases between completely diverse parties
23    that involve an amount in controversy exceeding $75,000. 28 U.S.C. § 1332. Principles
24    of federalism and judicial economy require courts to “scrupulously confine their
25    [removal] jurisdiction to the precise limits which [Congress] has defined.” See Shamrock
26    Oil & Gas Corp. v. Sheets, 313 U.S. 100, 109 (1941). Indeed, “[n]othing is to be more
27    jealously guarded by a court than its jurisdiction.” See United States v. Ceja-Prado, 333
28    F.3d 1046, 1051 (9th Cir. 2003) (internal quotations omitted). The defendant removing

                                                    -3-
     Case 2:20-cv-02062-CJC-JPR Document 15 Filed 04/29/20 Page 4 of 5 Page ID #:195




 1    the action to federal court bears the burden of establishing that the district court has
 2    subject matter jurisdiction over the action, and the removal statute is strictly construed
 3    against removal jurisdiction. Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).
 4

 5    IV. ANALYSIS
 6

 7           In its Notice of Removal, FCA contends that Plaintiff fraudulently joined I-10
 8    Chrysler “for no reason other than to defeat diversity jurisdiction and prevent removal of
 9    the action to federal court.” (NOR ¶ 23.) Accordingly, FCA contends that I-10 Chrysler
10    cannot be used to destroy complete diversity. (See id.)
11

12           A court will dismiss a fraudulently-joined defendant and disregard its citizenship
13    when determining whether the parties are diverse. See Grancare, LLC v. Thrower by and
14    through Mills, 889 F.3d 543, 548 (9th Cir. 2018). However, “a defendant invoking
15    federal court diversity jurisdiction on the basis of fraudulent joinder bears a heavy burden
16    since there is a general presumption against [finding] fraudulent joinder.” Id. (internal
17    quotations omitted). Defendants can establish fraudulent joinder by showing that the
18    defendant who purportedly destroys complete diversity “cannot be liable on any theory.”
19    See Ritchey v. Upjohn Drug Co., 139 F.3d 1313, 1318 (9th Cir. 1998).1 This is an
20    exacting standard because “if there is a possibility that a state court would find that the
21    complaint states a cause of action against any of the resident defendants, the federal court
22    must find that the joinder was proper and remand the case to the state court.” Hunter v.
23    Philip Morris USA, 582 F.3d 1039, 1046 (9th Cir. 2009). In other words, fraudulent
24    joinder imposes a more demanding standard than a Rule 12(b)(6) motion for failure to
25    state a claim. See Grancare, 889 F.3d at 549. When analyzing fraudulent joinder, courts
26

27
      1
28     A joinder is also fraudulent if there is “actual fraud” in the pleadings, but FCA does not make this
      argument. (See NOR ¶ 23); Grancare, 889 F.3d at 548.
                                                          -4-
     Case 2:20-cv-02062-CJC-JPR Document 15 Filed 04/29/20 Page 5 of 5 Page ID #:196




 1    must consider whether the challenged claims are “wholly insubstantial and frivolous” or
 2    “can possibly be cured by granting the plaintiff leave to amend.” See id. at 549–50.
 3

 4          FCA has not shown that I-10 Chrysler “cannot be liable on any theory.” See
 5    Ritchey, 139 F.3d at 1318. Accordingly, it has not met its burden of establishing
 6    fraudulent joinder. Plaintiff brings one cause of action against I-10 Chrysler for breach of
 7    implied warranty. “Where, as here, the breach of warranty claims against the
 8    manufacturer and dealership arise from the same vehicle and alleged defects, California
 9    district courts have held that the dealership is ‘necessary for just adjudication’ of the
10    claims and thus was properly joined.” Torres v. Ford Motor Co., 2018 WL 4182487, at
11    *2 (C.D. Cal. Aug. 30, 2018). As explained in Plaintiff’s supplemental brief, Plaintiff
12    can cure the ambiguities in her complaint to state a plausible breach of implied warranty
13    claim against I-10 Chrysler. See Grancare, 889 F.3d at 549. FCA has not responded to
14    Plaintiff’s supplemental brief and apparently does not dispute that the proposed
15    amendments establish a valid claim against I-10 Chrysler. Because FCA has not met its
16    burden of showing that I-10 Chrysler was fraudulently joined, Plaintiff’s motion to
17    remand is GRANTED.
18

19    V. CONCLUSION
20

21          For the foregoing reasons, Plaintiff’s motion to remand is GRANTED and this
22    action is hereby REMANDED this action to Los Angeles County Superior Court.
23

24          DATED:        April 29, 2020
25                                                   __________________________________
                                                        _____________
                                                                    ___________
                                                                              _____
26                                                          CORMAC J. CARNEY
27                                                   UNITED STATES DISTRICT JUDGE
28


                                                    -5-
